Citation Nr: 1644639	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  15-27 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2016, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In an April 2014 statement and at the August 2016 Board hearing, the Veteran asserted that he contracted hepatitis C in service after being involved in a bloody fight in Germany with soldiers from Vietnam who he alleges had the virus.  Alternatively, he contends that he contracted the hepatitis C virus when he was stuck by a needle that was in the pocket of a coat, which he borrowed from his roommate who used drugs.  Further, the Veteran contends that he has not had any other hepatitis C risk factors.  At the Board hearing, the Veteran's representative asserted that the Veteran's hepatitis C genotype (GT-1a) may be traced to Vietnam.

A review of the Veteran's post-service treatment records show that he was treated for infection with hepatitis C virus (HCV), specifically HCV GT-1a.  See, e.g., August 20, 2014, VA treatment record.  A December 31, 2013, VA treatment record also indicates that the Veteran reported being diagnosed with and treated for HCV in 1997 but did not follow up with doctors because he did not have health insurance.  However, post-service treatment records prior to 2013 are not currently associated with the claims file, and thus, they should be obtained on remand, as such records are relevant to the Veteran's hepatitis C claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Furthermore, the record does not show that the Veteran has been afforded a VA examination addressing the hepatitis C issue, and thus, the Board finds that he should be afforded such an examination, which addresses his contentions.  The examiner should opine on whether the Veteran's hepatitis C infection is related to his service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In light of the remand, updated VA records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his hepatitis C claim.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, including VA records prior to 2013 and more recent records.  Additionally, 1997 records showing the Veteran's treatment for hepatitis C should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After associating any of the above records with the claims file, forward the Veteran's claims file to a VA examiner, with sufficient expertise to determine the nature and etiology of the Veteran's hepatitis C.  The claims file must be made available to and reviewed by the examiner.  An examination should be scheduled if the examiner determines it is necessary to answer the question.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's hepatitis C is related to service, to include consideration of his contentions that he contracted the virus from being involved in a bloody fight with Vietnam soldiers who likely had the virus and his hepatitis C virus genotype (GT-1a) may be traced to Vietnam, and that he was stuck by a needle when borrowing the coat of a known drug user, and that he asserts that he has no other hepatitis C risk factors.

The examiner should explain the medical basis for the conclusions reached.

3.  After the development requested above as well as any additional development deemed necessary has been completed, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, then furnish the Veteran and his representative with a supplemental statement of the case and allow them an opportunity to respond thereto.  Then, return the case to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

